DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourdrez et al. (WO 2015/140447 A1).
For claim 1, Bourdrez discloses a method for estimating a value of the friction being exerted on a power steering system 1 of a vehicle, during a turning resulting in a crossing of a straight line angle, [said turning being carried out with a substantially uniform speed comprised in a predefined interval] (capable via a driver and steering wheel 3), and [a steering wheel angle comprised in a predefined interval] (fig. 2, signal representative of angular position of the steering wheel), including: 
a step (1) of acquiring a plurality of vehicle data, [including at least one value of an effort of an assist motor on a rack] (fig. 4, page 17, paragraph [0047], via a suitable torque sensor), and [one value of a steering wheel effort on said the rack] (page 18, paragraph [0048], via an appropriate flywheel torque sensor 14), 
[a step (4) of estimating the friction value by averaging the sum of the steering wheel efforts and the assist motor efforts on the rack] (pages 18 and 19, paragraph [0050]).
For claim 5, Bourdrez et al. discloses the method for estimating the friction value of a power steering system of a vehicle comprising
[a step (5) of calculating the nominal friction value by recurrence depending on the friction value] (fig. 1).
For claim 12, Bourdrez et al. discloses the method for estimating the friction value of a power steering system of a vehicle [wherein the step (1) of acquiring a plurality of vehicle data comprises a phase of processing the vehicle data] (via respective steering wheel torque sensor 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdrez et al. (WO 2015/140447 A1) in view of Moretti (CN106794873A).
For claim 2, Bourdrez et al. discloses the method for estimating the friction value of a power steering system of a vehicle wherein the turning speed is comprised between 5 and 20°/s.
Moretti discloses “noise BR affecting the measurement signal of rotation speed of the steering wheel 1 may cause signal fluctuate by +/-2 degrees to +/-3 degrees, in absence of filtering, for example, a false positive may be that the actual rotational speed of the steering wheel occurs at 17 degrees/s (if the noise distorts the measurement in such a way that it increases since measurement noise = 20 degrees/s, corresponding to the alarm threshold, the actual speed of the steering wheel is 17 degrees/s+3 degrees/s) (page 46, paragraph [0140]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the turning speed as taught by Moretti with the power steering system of Bourdrez et al. to allow for safe, smooth turning operation of the vehicle, thus improving overall operation of the vehicle.	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdrez et al. (WO 2015/140447 A1) in view of Gadonnaud et al. (FR 2960505 A1).
For claim 3, Bourdrez et al. does not explicitly disclose the method for estimating the friction value of a power steering system of a vehicle wherein the steering wheel angle is comprised between +/-2° relative to the angle for which the vehicle follows a substantially rectilinear trajectory. 
Gadonnaud et al. discloses even when a vehicle is in a straight line, the steering wheel never remains from for very long, indeed, even on the highway, small variations in the angle of the steering wheel, of the order of plus or minus 10] (page 3, lines 31 – 34), but does not explicitly disclose the relative angle is between +/-2°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the small variations of an angle of a steering wheel as taught by Gadonnaud et al. with the power steering system of Bourdrez et al. to allow for a regulated deviation from a rectilinear trajectory, thus improving overall safety during vehicle operations.
Bourdrez et al. modified as above does not explicitly disclose the relative angle being +/-2 between the steering wheel and rectilinear trajectory.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified angle variation to be within a range of +2 to -2 degrees, so as to achieve an optimal steering deviation during straight traveling, thus improving steering feel for an operator, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdrez et al. (WO 2015/140447 A1).
For claim 4, Bourdrez et al. discloses the method for estimating the friction value of a power steering system of a vehicle wherein the vehicle performs steering reversals, that is to say the driver of the vehicle changes the direction in which he actuates the steering wheel] (page 32, paragraph [0081]).  However, Bourdrez et al. does not explicitly teach that a value of an angular spacing relative to the last turning reversal is 5°.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the turning reversal to be 5 degrees, so as to achieve an optimal reversal angle so as to improve overall steering feel for the operator and to improve overall operation of steering due to reduced sudden reverse steering, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdrez et al. (WO 2015/140447 A1) in view of Kim (KR 2002027884A).
For claim 6, Bourdrez et al. does not explicitly disclose the method for estimating the friction value of a power steering system of a vehicle comprising, after the step (1) of acquiring a plurality of vehicle data, a step (2) of comparing the data comparing at least one temperature of a computer, to a range of predefined values.
Kim discloses [a control unit detects a temperature of a signal processing apparatus 80 by information transmitted from a temperature sensing means 85] (page 15, paragraph [0041]); [a control means 90 which compares a detected temperature with a reference temperature range to determine whether the detected temperature is out of a preset reference temperature range] (page 15, paragraph [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the temperature sensor of Kim with the power steering system of Bourdrez et al. to allow for regulation of a temperature change within a processing unit, thus allowing to measure and compensate an exact steering deviation in a steering apparatus.
	
Allowable Subject Matter
Claims 7 – 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a comparison step emitting a validation signal when the data (at least value of an effort of an assist motor on a rack, one value of a steering wheel effort on the rack, and at least one temperature of a computer) are in the range of predefined values and/or emits an invalidation signal when at least one datum is not in the range of predefined values.

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive. Appellant argues the prior art, Bourdrez et al., fails to disclose the claim limitation “during a turning resulting in a crossing of a straight line angle, said turning being carried out with substantially uniform speed”.  However, Bourdrez et al. reads upon the claim limitation, more specifically, wherein an operator of the vehicle is capable of performing a turning which results in a crossing of a straight line via a steering wheel, and said turning being carried out with substantially uniform speed, which is again dependent upon the operator of the steering wheel.  The claim as recited does not require any structural element or include any recitation which precludes an operator from performing such turning.  Therefore, under the broadest reasonable interpretation, the claim is met by the prior art reference.
Additionally, appellant argues the prior art, Bourdrez includes step (a) and step (b), which the method of claim 1 does not need or is not necessary.  However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611